Case 1:20-cv-22044-JEM Document 33 Entered on FLSD Docket 07/29/2020 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             MIAMI DIVISION

        GOVERNMENT EMPLOYEES INS. CO.; et al                                  Case No.: 20-CV-22044-JEM

          Plaintiffs,

v.

MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D., P.A.,
WE CARE MEDICAL SERVICES, INC, MANUEL
MARTINEZ VARELA, TONY NGUYEN, D.O.; NEW LIFE
CLINICAL SERVICES, INC, ALEAN MACHADO,
JOSE ESTEVEZ, YOANDRA RODRIGUEZ, ACCIDENT
REHAB ASSC. INC, d/b/a AMERICAN MEDICAL & REHAB
CENTER, ALEJANDRO VAZQUEZ, MARIA VAZQUEZ,
ERICK SALADO, M.D., MIAMI MEDICAL GROUP, INC,
JUAN JIMENEZ, GRACIELA JIMENEZ, JOSE MARQUEZ,
M.D., MARIA NODARSE, D.C., YARA VAZQUEZ and HAI
UZAN

          Defendants.
                                                      /

MOTION FOR EXTENSION OF TIME TO FILE REPLY TO RESPONSE TO MOTION TO
                              DISMISS

            Defendants, WE CARE MEDICAL SERVICES, INC, and MANUEL MARTINEZ

     VARELA, by and through its undersigned counsel, and pursuant to S.D. Fla. L.R. 7.1A(j), moves

     this Honorable Court for an extension of time within which to file its Reply to Plaintiff’s Response

     to Defendant’s Motion to Dismiss, and would state as follows:

            1.          The reply is due on July 29, 2020.

            2.          Due to other commitments undersigned needs additional time in order to adequately

     prepare a reply to the response to the Motion to Dismiss, and asks this Court for nine (9) additional days

     in which to do so.

            3.          Defendants respectfully request a nine (9) day extension of time, up to and including

     August 7, 2020, within which to file their reply brief.

            4.          Plaintiff’s counsel was contacted and does not object to the extension of time.
Case 1:20-cv-22044-JEM Document 33 Entered on FLSD Docket 07/29/2020 Page 2 of 2
        5.     This request for an extension of time is not for the purpose of delay but for the

  reasons above set forth.

      WHEREFORE, WE CARE MEDICAL SERVICES, INC, and MANUEL MARTINEZ

      VARELA, respectfully request an extension of time until August 7, 2020, within which to

      file its reply.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 29, 2020, I have filed the foregoing document with the
Clerk of Court using the CM/ECF system and that a copy was electronically served upon all counsel of
record, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties who are not authorized to receive electronically Notices
of Electronic Filing

                                            LAW OFFICES OF CARLOS CRUANES, P.A.
                                            815 N.W. 57th Avenue, Suite 401
                                            Miami, Florida 33126
                                            Telephone: (786) 378-8189
                                            Facsimile: (305) 631-1816
                                            By: ________/S/_____________
                                                   Carlos Cruanes
                                                   FBN: 0121940
